Exhibit 10.28

 

 

AMENDMENT NUMBER 1

TO

SUPPLEMENTAL RETIREMENT AGREEMENT

 

This Amendment Number 1 to Supplemental Retirement Agreement is made and entered
into as of the 25th day of March, 2004, by and between PATHMARK STORES, INC., a
Delaware corporation (the “Company”), and Marc A. Strassler (the “Executive”),
residing at 10 Georgian Bay Drive, Morganville, New Jersey 07751.

WHEREAS, the Company and the Executive are parties to the Supplemental
Retirement Agreement between the Company and the Executive dated as of June 1,
1994 (the “Agreement”);

WHEREAS, the Company and the Executive desire to make certain amendments to the
Agreement, as hereinafter set forth;

NOW, THEREFORE, for good and valuable consideration receipt of which is hereby
acknowledged, the Company and the Executive agree to amend the Agreement as
follows:

(1)         Section 1 of the Agreement is hereby amended by the addition of the
following Section 1.2A to read as follows:

1.2A    “Applicable Dollar Amount” means $100,000; provided, however, that such
amount shall be increased to $150,000 on the earliest to occur of (i) January 1,
2008, (ii) death, (iii) Disability, or (iv) a Change of Control, in each case so
long as Executive is employed by the Company on such date.

(2)         Section 1 of the Agreement is hereby amended by the addition of the
following Section 1.5A to read as follows:

1.5A    “Change of Control” means a Change of Control as defined in the Pathmark
Stores, Inc. 2000 Employee Equity Plan as amended as of June 13, 2002.

 

(3)

Section 2.a. of the Agreement is amended to read in its entirety as follows:

a.           “Unreduced Supplemental Retirement Benefit” is equal to the sum of
30% of the Executive’s Average Final Compensation after completion of 10 years
of Vesting Service, plus 1% of the Executive’s Average Final Compensation
multiplied by each additional year of Vesting Service in excess of 10; provided,
however, that in no event shall the Executive’s Unreduced Supplemental
Retirement Benefit exceed the lesser of (i) 40% of his Average Final
Compensation, or (ii) the Applicable Dollar Amount; and

IN WITNESS WHEREOF, the Company and the Executive have caused this Amendment
Number 1 to Supplemental Retirement Agreement to be executed effective as of the
25th day of March, 2004.

 

 

 

PATHMARK STORES, INC.

ATTEST:

 

 

 

 

 

 

 

/s/ David C. Cherna

 

 

 

David C. Cherna

 

By

/s/ Eileen R. Scott

Secretary

 

 

Eileen R. Scott

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

/s/ Marc A. Strassler

 

 

 

Executive

 